DISMISS; Opinion [‘lied November 6, 2012.




                                               In The
                                     (uurt      nf Appaahi
                         ,Fift1i Jutrtrt        LII (!CXWi 1t         t1hU
                                       No. 05-1 I-00808-CV


               KAFACHIN LTD. LLC DIBIA MURPHY’S PLACE, Appellant

                                                  V.

             THFAVY SEDERI3ERG AND DARAREANGSEY NOP, Appellees


                        On Appeal   from the Con ntv Court at Law No. 2
                                     Dallas Count, Texas
                             Trial Court Cause No. CC-09-098 10-B


                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Francis and Lang-Miers
                                Opinion By Justice Lang-Miers

       On July25, 2011, this Court ordered the parties to participate in mediation no later than forty-

five days after appellant’s brief was filed. Appellant filed its brief on August 12,2011. Thereafter,

we sent letters in January and May requesting a report on the status of the mediation. On May 25,

2012, appellee responded to our request for a report on the status of mediation. According to

appellee, mediation was scheduled for February 29, 2012 but “due to appellant’s failure to confirm

the mediation date, it did not occur.” On June 22, 2012, we ordered appellant to file a written

explanation showing cause why this appeal should not be dismissed due to failure to comply with

our July 25, 2011 order. Appellant filed a timely response, and on July 18, 2012, we again ordered
the parties to participate in mediation. By letter dated September 20, 2012, we again requested a

report on the status o(the mediation. We expressly cautioned appellant that failure to respond to the

letter within ten da’s may result in dismissal of this appeal without further notice. To date, appellant

has not responded to our letter or otherwise communicated with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEx. R. APP. P. 42.3(b),(c).


                                                            /                /
                                                        I                                            I
                                                       -        /
                                                                -
                                                                2 L//                        I   V

                                                       EUA)ETH LANc-M(ERS I
                                                       JEST1CE



I 10808F.P05
                               (!nnrt nf Aprab3
                        fifth Dhitrict of rxa at 1at1a

                                      JUDGMENT
KAFACHIN LTD. LLC D/B/A MURPHY’S                   Appeal from the County Court at Law No. 2
PLACE. Appellant                                   of Dallas County, Texas. (Tr.Ct.No. CC-09-
                                                   09810-B).
No. 05-1 I-00808-CV          V.                    Opinion delivered by Justice Lang-Miers,
                                                   Chief Justice Wright and Justice Francis
TI-IEAVY SE[)ERBERG AND                            participating.
DARAREANGSEY NOP, Appellecs

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that appellees Theavy Sederberg and Darareangsey Nop recover their costs of this
appeal from appellant Kafachin LTD. LLC d/b!a Murphy’s Place.


Judgment entered November 6, 2012.



                                               C

                                                   EU1iABT[-l LANGfvflERS
                                                   JUSTICE